           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

SUN LIFE ASSURANCE COMPANY
OFCANADA                                                 PLAINTIFF

v.                       No. 3:18-cv-119-DPM

TONYA DANIELS                                         DEFENDANT/
                                                     THIRD-PARTY
                                                        PLAINTIFF

TISHA VANALLEN                                        DEFENDANT

AAA COOPER TRANSPORTATION                            THIRD-PARTY
                                                      DEFENDANT

                               ORDER
     When I was practicing law, I represented AAA Cooper
Transportation in a personal injury case. See No. 3:97-cv-394-BRW. I
don't recall any details.   And I don't believe my impartiality in
presiding over this new unrelated matter could reasonably be
questioned based on my role in the old case.
     So Ordered.


                                     D.P. Marshall Jr.
                                     United States District Judge
